NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is not
             citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit

                                         05-5153

                                   STANLEY BAKER,

                                                 Plaintiff-Appellant,

                                            v.

                                   UNITED STATES,

                                                 Defendant-Appellee.

                              _______________________

                              DECIDED: February 8, 2006
                              _______________________

Before MICHEL, Chief Judge, LOURIE and LINN, Circuit Judges.

PER CURIAM.

      Stanley Baker appeals from the final decision of the United States Court of

Federal Claims dismissing his complaint for lack of subject matter jurisdiction. Baker v.

United States, No. 05-577C (Ct. Cl. July 8, 2005) (“Decision”). We affirm.

      According to the Claims Court, Mr. Baker’s complaint and amended complaint

contained, at most, four claims: (1) a claim of fraud against a number of private and

state defendants; (2) an Administrative Procedure Act claim against the U.S. Postal

Service and the Veterans Administration; (3) a motion for review of a federal district

court’s decision; and (4) a claim of prejudice raised against certain state court judges.

Decision, slip op. at 3. In dismissing the complaint, the court recognized that its subject

matter jurisdiction is statutorily limited to claims for money damages against the United
States. Id. at 4 (citing 35 U.S.C. § 1491(a)(1)(2000)). Because none of the claims that

the court could discern from Mr. Baker’s complaint was for money damages against the

United States, it dismissed the case for lack of subject matter jurisdiction. Id.

       On appeal, Mr. Baker does not dispute the Claims Court’s characterization of the

claims contained in his complaint, nor its grounds for dismissing those claims as beyond

that court’s statutorily-imposed subject matter jurisdiction. Instead, Mr. Baker appears

to assert new claims and additional facts on appeal, such as a claim for sexual

misconduct. We discern no error in the Claims Court’s decision to dismiss the case for

lack of subject matter jurisdiction. Moreover, it is well-settled that, as an appellate court,

we will not normally hear any issue that is raised for the first time on appeal. See, e.g.,

James v. FERC, 755 F.2d 154, 155-56 (Fed. Cir. 1985).               Thus, although we are

sympathetic to Mr. Baker’s status as a pro se appellant, we must affirm the Claims

Court’s decision.




05-5153                                      -2-